Title: To Thomas Jefferson from N. & S.S. Jocelyn, 6 December 1825
From: N. & S.S. Jocelyn
To: Jefferson, Thomas


Sir
New Haven
Decr 6th 1825
We have taken the liberty of sending herewith, a copy of A Universal Atlas we have just published, edited by Mr Sidney E. Morse, Geographer; the plan of which is thought to be an improvement in the construction of Altases for Collegiate & general use—The plan was first brought out in “Morse’s Atlas of the United States,” published by ourselves in 1823, in which was comprised, all the detail of Counties, Towns, &c which the largest & fullest State maps present; in all cases where materials exhisted, from which the necessary information could be derived.—This will be manifest for inspecting the Maps of New York, Connecticut, Pensylvania, and others, in which, it is presumed,  all the incorporated Towns of the states will be found.—These Counties, Towns & Rivers are found by our plan, with far greater facility than in Atlases of the common construction.—We would refer you to the explanation of the plan, which follows the preface; and beg an attentive examination of it—The general approbation which has been bestowed on the United States Atlas, will appear from the sheet of Testimonials which accompanies this; and from the fact, that nearly all of an edition of Two Thousand copies of that work are sold.—It has been adopted at West Point; and the Post Master General has lately written us in approbation of the work—In application of this plan to other parts of the Globe, we have not been so minute, as in the maps of the United States, for obvious reasons. Yet here we think the work will not be found deficient; if compared with other Atlases of the same size.—The deep interest you, sir, have taken in the prosperity of the University of Virginia; is our apology for obtruding the work upon your notice, hoping that, should you think favourably of it, the Atlas may become known in that Institution; and that it may come into use there, if it should be judged expedient.—It is also our apology for troubling you with the terms on which we can afford the work to Literary Institutions; and which we observe with strict uniformity.—These will be Twenty Five per cent discount from the retail price, which is Seven Dollars—With great Respect, we are Sir, Your Obedient ServantsN. S. S. JocelynEngravers—